UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2234


JOSUE ISRAEL SOTO DE LEON,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 15, 2015                   Decided:   June 8, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Hugo   Cesar  Castro,   Rockville,   Maryland,  for   Petitioner.
Benjamin C. Mizer, Assistant Attorney General, Francis W.
Fraser, Senior Litigation Counsel, Regina Byrd, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Josue    Israel      Soto    De    Leon,    a    native       and     citizen    of

Guatemala, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying his motion to reconsider.

We   review    the    Board’s      decision     denying      De   Leon’s      motion    to

reconsider for abuse of discretion, Jean v. Gonzales, 435 F.3d

475, 481 (4th Cir. 2006), and may only reverse if the Board

“‘acted arbitrarily, irrationally, or contrary to law,’” Narine

v. Holder, 559 F.3d 246, 249 (4th Cir. 2009) (quoting Mohammed

v.   Gonzales,       400   F.3d    785,   791    (9th   Cir.      2005)).       We     have

reviewed the administrative record and the Board’s order and

find    no    such    abuse   of    discretion.         We     therefore       deny    the

petition for review.             See In re: Soto De Leon (B.I.A. Oct. 15,

2014).       We dispense with oral argument because the facts and

legal    contentions       are     adequately     presented       in    the    materials

before   this    court     and     argument     would   not    aid     the    decisional

process.



                                                                       PETITION DENIED




                                           2